Citation Nr: 9912019	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-09 761	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho

THE ISSUE

Entitlement to a clothing allowance. 

(The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966, August 1967 to August 1970, February 11, 1991, 
to June 8, 1991, and June 10, 1991 to August 2, 1991. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Medical 
Center in Boise, Idaho, (hereinafter AOJ).  In October 1998, 
a hearing was held at the VA Regional Office in Boise, Idaho, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998). 


REMAND

In light of testimony submitted by the veteran at his October 
1998 hearing, the Board concludes that additional development 
is warranted.  

After the veteran filed a notice of disagreement following 
the denial of his claim for an annual clothing allowance by 
the AOJ, the veteran was afforded a statement of the case 
dated in June 1998 in which it was indicated that this claim 
was denied because the clinical evidence then of record 
suggested that the veteran's service-connected right knee 
disability necessitated no more than a neoprene sleeve, which 
was not the type of "rigid" bracing required for a clothing 
allowance under 38 U.S.C.A. § 1162 (West 1991).  However, the 
veteran testified at his October 1998 hearing that the 
condition in the right knee has deteriorated to the point 
that he now must wear a knee support that includes "metal 
bracing" (see October 1998 Hearing Transcript, Pages 3, 4).  
The veteran testified that the new brace had been prescribed 
by the prosthetic service at the AOJ, and that this brace 
tore his pants frequently, resulting in "costly" 
replacement.  

Under the applicable criteria, the VA shall pay a clothing 
allowance to each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance which the VA determines tends to wear out or tear 
the clothing of the veteran.  38 U.S.C.A. §  1162 (West 
1991).  The following eligibility criteria must also be 
satisfied: (1) A VA examination or hospital or examination 
report from an otherwise qualifying facility discloses that 
the veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing because of 
service-connected disability or (2) the Chief Medical 
Director or designee certifies that because of such 
disability, a prosthetic or orthopedic appliance is worn or 
used which tends to wear or tear the veteran's clothing.  38 
C.F.R. § 3.810(a).

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103(a) (1998).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) has held that VA's duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claims includes obtaining adequate VA 
medical examinations if existing medical information is 
insufficient for evaluation purposes.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Accordingly, to ensure that VA has met 
its duty to assist the claimant in developing the facts 
pertinent to the claim, the AOJ will be directed to afford 
the veteran another VA examination to confirm his testimony 
with regard to the "new" brace on his right knee said by 
the veteran to result in the tearing of pants.  

For the reasons stated above, this case is REMANDED to AOJ 
for the following development:

1.  The veteran should be afforded a VA 
medical examination to determine whether 
he is entitled to a clothing allowance or 
obtain a determination from the Chief 
Medical Director as to whether the 
veteran's right knee disability 
necessitates the use of a prosthetic or 
orthopedic appliance which tends to wear 
or tear the 

veteran's clothing.  The veteran should 
be asked to bring articles of clothing 
with him to the examination evidencing 
damage caused by the brace on the right 
knee, and the examiner is requested to 
describe this brace.  The claims file 
should be made available to the examiner 
for review before the examination.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should again review the 
record and determine whether entitlement 
to a clothing allowance under the 
provisions of 38 U.S.C.A. § 1162 (West 
1991) is warranted.  If the claim for 
this benefit remains denied, the veteran 
and his representative should be 
furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the AOJ  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
mandates expeditious handling of all cases that have been 
remanded by the Board 

and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




